         Case 1:16-cv-10501-DJC Document 167 Filed 03/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 STEVEN SERABIAN,
      Plaintiff,
 v.                                                        CIVIL ACTION: 1:16-cv-10501-DJC

 SAP AMERICA, INC.,
      Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE
       Pursuant to Fed.R.Civ.P. Rule 41(a)(1)(ii), the parties to this action, by and through their

attorneys, hereby stipulate to the dismissal of all Counts of the Complaint with prejudice and

without costs or attorney’s fees, with all rights of appeal being waived.


 Dated: March 4, 2019


 Respectfully submitted,                            Respectfully submitted,
 STEVEN SERABIAN                                    SAP AMERICA, INC.
 By his attorneys,                                  By its attorneys,

 /s/ Philip J. Gordon                               /s/ Michael R. Gottfried
 Philip J. Gordon (BBO #630989)                     Michael R. Gottfried (BBO #542156)
 Kristen M. Hurley (BBO #658237)                    Lauren A. Appel (BBO # 689084)
 GORDON LAW GROUP                                   Duane Morris LLP
 585 Boylston Street                                100 High Street, Suite 2400
 Boston, MA 02116                                   Boston, MA 02110
 Telephone: (617) 536-1800                          (857) 488-4200 (phone)
 pgordon@gordonllp.com                              (857) 488-4201 (fax)
                                                    mrgottfried@duanemorris.com
                                                    laappel@duanemorris.com
 /s/ Jeffrey M. Rosin
 Jeffrey M. Rosin, (BBO #629216)
 O’HAGAN MEYER PLLC
 111 Huntington Avenue, Suite 2869
 Boston, MA 02199
 Telephone: (617)843-6801
 jrosin@ohaganmeyer.com
         Case 1:16-cv-10501-DJC Document 167 Filed 03/04/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE


        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of electronic filing and
paper copies will be sent to those indicated as non-registered participants.


                                                       /s/ Philip J. Gordon
                                                       Philip J. Gordon
March 4, 2019




                                                  2
